DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.) Claim 1 recites the limitation "the outside" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
2.) Claim 4 recites the limitation "the left" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
3.) Claim 4 recites the limitation "the right" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
4.) Claim 5 recites the limitation "the power supply" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
5.) Claim 7 recites the limitation "the sides" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
6.) Claim 7 recites the limitation "the length" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
6.) Claim 7 recites the limitation "the front portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
7.) Claim 14 recites the limitation "the front" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
8.) Claim 14 recites the limitation "the outsides" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
9.) Claim 14 recites the limitation "the nozzle" in line 7. There is insufficient antecedent basis for this limitation in the claim.
10.) Claim 19 recites the limitation "the periphery" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
11.) Claim 19 recites the limitation "the nozzle" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,353,209. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant merely uses slightly different claim language to claim the same invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10-12 are rejected under 35 U.S.C. 102a1 as being anticipated by Domingo ‘327. Domingo ‘327 discloses an illumination system for a backpack blower 10 (figures 1-5) comprising a light assembly (38, 42, 46, 48, 50, 52, 54, 62, 64) having a front surface (46, 52), at least one light source 52 and power supply 56 associated with the light assembly (para. # 26), wherein the at least one light assembly is positioned in association with at least one of the first and second shoulder straps of the backpack blower (see figure 5, light assembly is positioned in association with the right strap and left shoulder straps and wherein the at least one light source 52 directs illuminating light away from the front surface of the light assembly and toward the ground to illuminate an enlarged area of the ground toward the outside and in front of a user when the backpack blower is worn by the user (see para. # 25, light assembly is positioned to shine in the same direction as the nozzle’s area of airflow and thus when a user is blowing leaves, the light assembly would illuminate light away from the front surface of the light assembly and toward the ground to illuminate an enlarged area of the ground toward the outside and in front of the user when the backpack is worn by the user (figure 5 and para. # 25).
Regarding claim 10, the illumination system of claim 1, further comprising a nozzle light assembly (light assembly 38, 42, 46, 48, 50, 52, 54, 62, 64) also illuminates the nozzle) positioned in association with the nozzle of the backpack blower (figures 1-5).
Regarding claim 11, the illumination system of claim 10, wherein the nozzle light assembly includes a member (38, 40, 62, 64) with at least one light source 52 that is attachable to the nozzle of the backpack blower (para. # 23).
Regarding claim 12, the illumination system of claim 1, wherein the direction at which light is emitted from the at least one light source is adjustable (Light is adjustable as the user moves the nozzle up and down and see para. # 23, light is adjustable when handle 38 is moved and secured in place).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Domingo ‘327 in view of Stoll ‘135. Domingo ‘327 discloses the claimed invention except for the teaching that the
at least one light assembly is integrated into at least one of the first and second straps; and/or wherein first and second light assemblies are integrated into the first and second straps respectively; and/or wherein the light from the first light assembly is directed to the front and left side of the user of the blower, while the light from the second light assembly is directed toward the front and right of the user; and/or wherein a plurality of light sources are arranged to illuminate ground only toward the sides and in front of the user and extend over only a portion of the length of the front portion of at least one strap of the backpack blower; and/or wherein the at least one light assembly is in a housing member that is attachable to at least one strap of the backpack blower. 
Stoll ‘135 teaches at least one light assembly 10 integrated into at least one of the first and second straps (straps and strap housing 40, fig. 1).  The illuminated straps provide illumination on both sides of the user (see para. # 13); and/or wherein first and second light assemblies 10 are integrated into the first and second straps respectively (figure 1); and/or wherein the light from the first light assembly 10 is directed to the front and left side of the user of the user, while the light from the second light assembly 10 is directed toward the front and right of the user (fig. 1); and/or wherein the at least one light assembly 10 is in a housing member 40 that is attachable to at least one strap of the backpack blower. 
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to integrate the first and/or second light assemblies into the backpack straps of Domingo ‘327 as taught by Stoll ‘135 in order to efficiently illuminate the area in front of the user of the backpack.
Regarding claims 5-6, Domingo ‘327 in of Stoll ‘135 as applied in claims 2-4 and 8 discloses the claimed invention except for the teaching the power supply is a rechargeable battery and a charging connection is provided to couple the first and second light assemblies together for charging; and/or wherein charging connection is a wireless charging connection.
Stoll ‘135 teaches an illuminated backpack wherein the power supply is a rechargeable battery 100 and a charging connection (90, 110, 70) is provided to couple the first and second light assemblies together for charging (para. numbers 11-12 and 17); and/or wherein charging connection is a wireless charging connection (via remote control 70);
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the rechargeable battery of Domingo ‘327 to include a charging connection  provided to couple the first and second light assemblies together for charging; and/or wherein charging connection is a wireless charging connection as taught by Stoll ‘135 since such a modification would have merely been an obvious engineering design choice yielding the predictable results of efficiently charging the rechargeable battery of Domingo ‘327.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875